DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Response to Amendment
	The amendments to the claims filed 2/19/2021 arte not properly marked up at least because the word “comprises” in claim 2 and the phrase “wherein the system is” in claim 7 are underlined, but were previously present in the claims. However, in the interest of compact prosecution, the claims have been examined despite these informalities. 

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: 

Claim 10 is objected to because the phrase “which further comprising” is grammatically incorrect. Examiner suggests amending the claim to remove the word “which.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“radiofrequency or ultrasound means to generate a balanced field” in claim 1 and all claims depending therefrom
“means to detect when the field is disturbed by the at least one object in the field and generate a signal” in claim 1 and all claims depending therefrom
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are
“technology for determining the depth of the at least one object” in claim 13. The word “technology” is interpreted as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The functional language is “for determining the depth of the at least one object.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“radiofrequency or ultrasound means to generate a balanced field”: the specification does not disclose a “balanced field,” nor does it disclose any radiofrequency- or ultrasound-based structure to “generate a balanced field” 
“means to detect when the field is disturbed by the at least one object in the field and generate a signal”: the specification does not disclose a “balanced field,” nor does it disclose any structure to “detect when the field is disturbed”
“technology for determining the depth of the at least one object”: the specification discloses a “the scanning device comprises technology or 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 - 2, 7 - 8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite a sensor that comprises “radiofrequency or ultrasound means to generate a balanced field, and means to detect when the field is disturbed by the at least one object in the field and generate a signal” (line 7 - 9).
Applicant’s Remarks filed 2/19/2021 do not indicate where support may be found in applicant’s disclosure for the amendments.
Examiner finds that applicant’s specification, as published, generally suggests “using ultrasound technology, changes in resistance, resistivity, or the dielectric current, changes in the magnetic field, changes in the electrical current, optical light changes, thermal changes and/or radiant heat” ([0025], [0056], [0063]). However, the specification does not disclose a “balanced field” or disclose a “radiofrequency or ultrasound means to generate” such a field. Further, the specification does not disclose 
The specification mentions a “radiofrequency sensor” ([0025], [0056]), mentions “a sensor/detector” in [0061], and discusses that the system comprises an “object detector” ([0011], [0041]). In addition, the specification discusses a commercially available stud finder in [0036] - [0037]. However, the specification does not describe “means to detect when the [balanced] field is disturbed by the at least one object in the field and generate a signal” as recited in amended claim 1. Further, the specification does not disclose a sensor that comprises the claimed “means to detect when the [balanced] field is disturbed by the at least one object in the field and generate a signal.”
The limitations directed towards a sensor that comprises “radiofrequency or ultrasound means to generate a balanced field, and means to detect when the field is disturbed by the at least one object in the field and generate a signal” in claim 1 are therefore found to present new matter.
In addition, the claimed subject matter lacks proper written description support because the claimed “radiofrequency or ultrasound means” and “means to detect” are interpreted under 35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof, but the specification does not disclose any such corresponding structure. See MPEP 2181.II.A. 

Claim 1 recites “a monitor that receives the signal and indicates the location of the at least one object” (lines 10 - 11). The claim further requires that the monitor is 
	Examiner finds that applicant’s specification, as published, discloses that the instant invention provides a monitor/alarm system that is encased in a plastic or rubber casing ([0011], [0041], and [0061]). However, the specification does not disclose that the monitor “indicates the location of the at least one object.” In contrast, the only disclosure of indicating the location of an object is that telescoping rod 12 has a sterile barrier or tip 20 that “has a sticker or marker 24 for indicating the location of an object when pressed against a patient's skin” ([0076]).
The limitations reciting that the monitor “receives the signal and indicates the location of the at least one object” in claim 1 are therefore found to present new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 2, 7 - 8, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
The claimed “radiofrequency or ultrasound means” and “means to detect” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained in the written description rejections above, the specification does not disclose a “balanced field” or disclose a “radiofrequency or ultrasound means to generate” such a field. Further, the specification does not disclose a sensor that comprises the claimed “radiofrequency or ultrasound means to generate” such a field. Moreover, the specification does not describe “means to detect when the [balanced] field is disturbed by the at least one object in the field and generate a signal,” and does not disclose a sensor that comprises the claimed “means to detect.” Those of ordinary skill in the art would not understand what the structure of the claimed sensor is.  
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
There is insufficient antecedent basis for “the location” in line 1.
It is unclear how an “ultrasound means” may generate a balanced field. As explained in the written description rejections above, the specification does not disclose the claimed subject matter. Those of ordinary skill in the art appreciate that ultrasound refers to a range of frequencies of sound waves, which are mechanical waves, rather than fields. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. 
There is insufficient antecedent basis for “the at least one object in the field” in line 8.
It is unclear how the monitor “receives the signal and indicates the location of the at least one object.” As explained in the written description rejections above, the specification does not disclose that the monitor “indicates the location of the at least one object.” 

Claim 13 is indefinite because there is insufficient antecedent basis for “[t]he system of claim 1 which comprises technology for determining the depth of the at least one object.” The system of claim 1 has not been set forth as comprising the recited technology. Examiner suggests amending the claim to recite “[t]he system of claim 1,  further comprising technology for determining the depth of the at least one object.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 - 2, 7 - 8, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3, 7 - 11, and 17 - 20 of copending Application No. 16/116,287 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 1, the features of reference claim 3, in combination those of reference claims 6 or 11 renders the invention of instant claim 1 obvious. Reference claim 3 differs from instant claim 1 in that instant claim 1 recites specific features of the sensor. Such features are suggested by reference claims 6 or 11, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 3 to have the sensor use ultrasound (as recited in reference claim 6) or radiofrequency (as recited in reference claim 11), in order to employ well-understood, readily available and inexpensive sensor technologies, thereby simplifying manufacturing expense and complexity. 
Regarding instant claim 2, the limitations of instant claim 2 are suggested by modified reference claim 7.
Regarding instant claim 7, the modified reference invention is at least physically capable of being disposed of, and therefore suggests the invention of instant claim 7. See for example, [0016] and [0020] of the 
Regarding instant claim 8, the modified reference invention is at least physically capable of being sterilized, and therefore suggests the invention of instant claim 8. See for example, [0016] and [0020] of the published version of the specification of the reference invention (US 2019/0021631).
Regarding claim instant 10, the invention of modified reference claim 9 suggests the invention of instant claim 10.
Regarding claim instant 13, the invention of modified reference claim 2 suggests the invention of instant claim 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 4,431,005, of record) in view of Chi Sing et al. (US 2011/0313288, of record, hereinafter “Chi”).
Regarding claim 1, McCormick shows medical system (“apparatus for determining very accurately the position of a device inside biological tissue, abstract”) for detecting a location of an object within a patient's body. The system comprises: 
a power supply (circuit 50 has a battery, col. 3, lines 20 - 24 and fig. 4);
means to use radiofrequency energy to generate a balanced field (inducing a current flow … thereby creating a magnetic field col. 5, lines 36 - 45; “creating a balanced field by means of a probe,” claim 1; “means for generating a balanced field” claim 5), and means to detect when the field is disturbed by the object and generate a signal (“scanning said probe until said field becomes disturbed, generating a signal…,” claim 1; “means for detecting when the field is disturbed… by the presence of the device in said field, … and generates a signal when said field is disturbed,” claim 5);
a monitor that receives the signal and indicates the location of the (“unequal current consequently causes the speaker to sound, and one of the light emitting diodes D5-14 to light,” col. 5, lines 47 - 62);
a plastic casing (probe 20 inside casing 24 … made of plastic, col. 2, line 50 -  col 3, line 4), wherein the plastic casing is water resistant (the plastic is water resistant, at least to some degree);
wherein the sensor and monitor are connected to the power supply (circuit 50 has a battery, col. 3, lines 20 - 24 and fig. 4).
McCormick fails to show that the casing encases the sensor, power supply, and monitor. 
Chi Sing discloses localizing targets, markers, lesions, and/or other body structures within a patient's body ([0002]). Chi Sing teaches a casing (“all of the internal components of the probe 30 may be provided in a housing or casing 39 such that the probe 30 is self-contained,” [0101] and fig. 1) that encases a sensor (probe 30 having electromagnetic signal or ultrasound emitting and receiving capabilities [0088] - [0089] and figs. 1 and 10), power supply (“probe 30 may include one or more batteries or other internal power sources for operating the components of the probe 30,” [0098]), and monitor (display 38 or other output devices, speakers, LEDs or other light sources, [0097]).
([0101]). In the combined invention of McCormick and Chi Sing, the system is handheld, as required by the preamble of instant claim 1. 
The combined invention of McCormick and Chi Sing is interpreted as meeting the claimed invention as best understood by the examiner in light of the written description and clarity deficiencies discussed in the 112(a) and 112(b) rejections above. 
Regarding claim 2, the combined invention of McCormick and Chi Sing discloses the claimed invention substantially as noted above. McCormick further shows a marker capable of marking on skin of the patient's body the location of the object (pen, col. 2, lines 12 - 27; col. 5, lines 62 - 67; claim 1: “marking the surface of the biological tissue”). The marker is at least physically capable of being used prior to a surgical procedure.
Regarding claim 7, the combined invention of McCormick and Chi Sing discloses the claimed invention substantially as noted above. McCormick further shows that the system is disposable, as the system is at least physically capable of being disposed of, and therefore meets the claim.
Alternatively, Chi Sing teaches a system that is disposable (handheld probe 131 is a disposable, single-use device, [0102] and fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McCormick’s invention to have the system be disposable, as taught by Chi Sing, in order to prevent spread of 
Regarding claim 13, the combined invention of McCormick and Chi Sing discloses the claimed invention substantially as noted above.
McCormick fails to show technology for determining the depth of the object.
Chi Sing teaches technology for determining the depth of the object (“providing a direction and depth of dissection,” [0108]; “probe 30 may be placed against or adjacent the exposed tissue and spatial information obtained to confirm the approach and/or depth of dissection,” [0110]; [0124]; [0130]; [0141]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified McCormick’s invention to have the system comprise technology for determining the depth of the object, as taught by Chi Sing, in order to facilitate localizing the target by providing a direction and depth of dissection, as suggested by Chi Sing ([0108]; [0110]; [0124]; [0130]; [0141]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick and Chi Sing as applied to claim 1 above, and further in view of Dein (US 2009/0317002, of record)
Regarding claim 8, the combined invention of McCormick and Chi Sing discloses the claimed invention substantially as noted above.
McCormick does not discuss whether or not the system is sterilizable or resterilizable.
(sterile sleeve 110, [0056] and fig. 1B, allows the system 106 to be sterilize and resterilized).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of McCormick and Chi Sing to have the system be sterilizable and resterilizable, as taught by Dein, in order to prevent spread of contamination and infection when using the system, as is well-understood and conventional in the medical device arts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick and Chi Sing as applied to claim 1 above, and further in view of Diamant et al. (US 2011/0313288, of record, hereinafter “Diamant”).
Regarding claim 10, the combined invention of McCormick and Chi Sing discloses the claimed invention substantially as noted above. 
McCormick fails to show a skin puncturing tool, a digging tool, and an object grabber to securely grab onto the object so that the object can be retracted and removed from the patient's body. 
Diamant discloses a retrieval snare for entrapping and retaining a foreign object located in a body (abstract; [0005]). Diamant teaches (figs. 1 - 6 and corresponding description) a skin puncturing tool (dilator sheath 15 to penetrate into the body for reaching the foreign object, [0056]), and a digging tool and an object grabber to  (snare 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of McCormick and Chi Sing to include a skin puncturing tool, a digging tool, and an object grabber to securely grab onto the object so that the object can be retracted and removed from the patient's body, as taught by Diamant, in order to facilitate removal of undesired objects from the patient’s body, to thereby improve the patient’s health and/or safety. 

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states on page 4 that the amendments are “believed to overcome” to overcome the 35 U.S.C. 112(a) and (b) rejections. 
In response, examiner notes that new 112(a) and (b) rejections necessitated by applicant’s amendments are set forth above. 
Applicant argues on page 4 that the provisional Double Patenting rejections are “premature.” 
Examiner respectfully disagrees. The provisional Double Patenting rejections are being provided at the earliest possible point in prosecution so that applicant has as much opportunity as possible to respond and amend claims in either or both applications accordingly. The provisional Double Patenting rejections are proper and are maintained. 
Applicant's arguments regarding the art rejections are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793